Citation Nr: 1003449	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected syphilis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In June 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected syphilis is manifested by no 
present chronic residuals or active symptoms.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for the 
service-connected syphilis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.88b, Diagnostic Code 6310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In an August 1979 rating decision, service connection was 
granted and a noncompensable rating assigned for syphilis, 
based on inservice treatment and a current positive test for 
syphilis.  In the August 2007 rating on appeal, the RO denied 
a higher rating for service-connected syphilis as treatment 
reports show no evidence of active disease and repeat RPR was 
stable indicating a past, treated infection.  

The Veteran's service-connected syphilis has been rated as 
noncompensable under 38 C.F.R. § 4.88b, Diagnostic Code 6310.  
Diagnostic Code 6310, provides that for syphilis and other 
treponemal infections rate the complications of nervous 
system, vascular system, eyes or ears.  (See Diagnostic Code 
7004, syphilitic heart disease, Diagnostic Code 8013, 
cerebrospinal syphilis, Diagnostic Code 8014, meningovascular 
syphilis, Diagnostic Code 8015, tabes dorsalis, and 
Diagnostic Code 9301, dementia associated with central 
nervous system syphilis).  Id.  

Upon review of the objective medical evidence of record, the 
Board concludes that the criteria for a compensable 
evaluation for the Veteran's service-connected syphilis is 
not warranted.  

VA treatment records dated December 2006 show that the 
Veteran was treated in June 2006 for syphilis and in December 
2006 he again tested positive for having syphilis.  During 
the June 2007 VA examination, testing indicated a past, 
treated infection with no indication of any latent infection.  
In April 2008, the Veteran was again afforded a VA 
examination in order to assess any complications related to 
his service-connected syphilis.  At that time, the Veteran's 
symptoms included a history of dyslipidemia, hypertension, 
schizophrenia, coronary artery disease (CAD), skin rash on 
the forearms and lower legs, and a shallow ulcer on the 
mucosal side of the lower lip.  The Veteran was diagnosed as 
having syphilis.  Following a physical examination, the 
Veteran was found to have no upper or lower respiratory 
evidence of syphilitic gummas by exam or chest x-ray, no 
hoarseness or respiratory distress or wheezes secondary to 
gumma, no eye examination findings compatible with syphilis 
by ophthalmology, and no gummas on skin or leukoplakia on 
mucosa.  The Veteran was noted to have a diagnosis of CAD 
which was not confirmed by testing and underwent an 
echocardiogram, which was normal.  The Veteran was diagnosed 
as having no syphilitic cardiomyopathy and CAD, if present, 
was not secondary to syphilis.  

The Board remanded the claim in June 2009 to afford the 
Veteran additional testing that had been referred to in the 
April 2008 VA examination.  During an August 2009 VA 
examination for the skin conducted pursuant to the Board 
remand, the Veteran tested positive for syphilis.  Following 
a physical examination and diagnostic testing, the Veteran 
was diagnosed as having eczematoid dermatitis and some 
lesions of psoriasis intermingled.  RPR testing conducted in 
April 2008 was noted to be positive; reactive, 1:2.  Current 
RPR testing was reactive, 1:2.  The examiner opined that 
these skin conditions were less likely as not related to the 
Veteran's longstanding syphilis.  

As shown by the medical evidence of record, there is no 
objective evidence of any chronic residuals of syphilis 
during the appellate period.  Although the Veteran is shown 
to have abnormalities of the heart and skin, VA examiners 
have clearly found that these conditions are not a result of 
syphilis acquired during service.  Furthermore, there is no 
evidence of syphilitic heart disease, cerebrospinal syphilis, 
meningovascular syphilis, tabes dorsalis, or dementia 
associated with central nervous system syphilis.  Therefore, 
compensable, separate, or staged ratings are not warranted.

The Veteran's lay statements as to the symptoms he claimed to 
be associated with syphilis have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  The preponderance of the evidence 
is against a compensable rating for the Veteran's service-
connected syphilis.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board does not find evidence that the Veteran's syphilis 
should be increased for any separate periods based on the 
facts found during the whole appeal period.  The evidence of 
record in connection with this claim supports the conclusion 
that the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected syphilis is adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

Complete notice in accordance with Vazquez-Flores was sent in 
January 2007, February 2008, and May 2008 and the claim was 
readjudicated in the April 2008, July 2008 and October 2009 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a compensable disability rating for service-
connected syphilis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


